Citation Nr: 0739861	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007) for additional 
disability of the left shoulder due to surgical treatment by 
the Department of Veterans Affairs (VA) in December 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a October 2002 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left shoulder due to surgical treatment by the Department 
of Veterans Affairs (VA) in December 2001.

The veteran was afforded a personal hearing at the RO in July 
2005, and before the undersigned Veterans Law Judge sitting 
at St. Petersburg, Florida in January 2007.  The transcripts 
are of record.  

This case was remanded by a decision of the Board dated in 
April 2007.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that when this case was 
remanded in April 2007, it was specifically requested that 
the veteran be afforded an examination by a board of 
physicians to provide opinion and comment regarding any 
additional disability of the left shoulder following VA 
surgery in December 2001.  The record reflects that a VA 
examination was conducted in June 2007 by a single VA nurse 
practitioner.  

The Board points out that what was sought through the remand 
was an examination enhanced by medical expertise and a 
concurrence of opinions relative to a case that presented 
some degree of medical complexity as to whether VA surgery 
resulted in disability that rose to the criteria of 38 
U.S.C.A. § 1151.  In this instance, the examiner's opinion 
was instructive but was clearly not what the Board had 
envisioned or requested.  The examination report is therefore 
inadequate for adjudication purposes.

A remand by the Board confers upon a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders are not complied with, the Board itself 
errs in failing to insure compliance. See Stegall v West, 11 
Vet. App. 268, 271 (1998).  Therefore, the case must again be 
remanded to obtain an examination as stipulated in the April 
2007 remand. See 38 C.F.R. § 19.9 (2007) and Stegall, supra.

The Board would point out to the physicians that the current 
version of 38 U.S.C. § 1151 (applicable to claims received by 
VA on or after October 1, 1997; see VAOPGCPREC 40-97, 63 Fed. 
Reg. 31,263 (June 8, 1998)) provides, in pertinent part, that 
a veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2002), 
and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151 (West 2002). See also Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363 (2007)).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the 
veteran for an examination by a 
board of at least two physicians, 
preferably who have not examined 
or treated him previously.  The 
claims folder and a copy of this 
remand should be made available to 
the examiners who should indicate 
whether or not the claims folder 
was reviewed.  After examining the 
veteran, and reviewing the claims 
file and associated VA medical 
records, the examiners should 
provide opinions as to each of the 
following questions:

a)  Did VA exercise the degree of 
care in the left shoulder 
surgeries in December 2001 and 
January 2002 that would be 
expected of a reasonable health 
care provider?

b)  Was the post surgery staph 
infection, second surgical 
procedure, current left shoulder 
symptomatology and/or failed 
rotator cuff tear condition 
reasonably foreseeable as the 
result of surgery?

c)  Were VA's actions and 
treatment involving the left 
shoulder reflective of 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of VA?

d)  If VA failed to exercise the 
degree of care that would be 
expected of a reasonable health 
care provider, or otherwise failed 
to take proper precautions or 
utilize proper judgment or skill 
in left arm surgery and subsequent 
treatment as a result of 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of VA, or an event not 
reasonably foreseeable, did the 
veteran suffer additional 
disability as a result thereof?  
If so, please identify the 
additional disability.

A complete rationale must be 
provided for the questions 
presented.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file. 

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiners for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

